Guy Hester was convicted of an assault and battery. His motion for a new trial, consisting of the general grounds and three special grounds, was overruled, and that judgment is assigned as error. The evidence (the defendant introduced none) amply authorized the finding of the jury. The three special grounds complain of three excerpts from the court's charge. Those excerpts, when considered in the light of the entire charge, the facts of the case, and the note of the trial judge (limiting his approval of the recital of facts in the special grounds), show no cause for a new trial.
Judgment affirmed. MacIntyre and Gardner, JJ., concur.
                        DECIDED DECEMBER 4, 1945.